Title: From James Madison to Randolph McGillis, 7 January 1806
From: Madison, James
To: McGillis, Randolph


                    
                        Sir.
                        Dept. of State Jany. 7th. 1806.
                    
                    I have the honor to enclose a copy of a letter from Mr. Merry the Envoy of G. Britain complaining of a colourable sale at St. Mary’s of the British Ship Esther, a prize to the French privateer Creole. Should it result from the circumstances of the alledged condemnation, as you find them on enquiry, that it is to be considered as illegitimate & void, or that the only real transfer which has taken place is that from Ross to Mc.Neal, you will give notice to the parties concerned that the President considers the sale to

Mc.Neal as contrary to the neutrality of the U:States & void. He further directs in that case, that the captors be ordered to carry the Ship & Goods out of the territory of the United States as soon as possible; that the goods, be carefully guarded against partial sales & when they are to be removed that the clearance and other papers describe them as a prize Vessel & Cargo. You will communicate of course with the District Attorney & follow his counsel upon the incidental points of law which may be developed, and report to me your proceedings. I am &c.
                    
                        James Madison
                    
                